Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 , drawn to a mirror assembly comprising a mirror; a display device; a window; and a display region with particular mirror details of the mirror comprises a glass layer, a dielectric layer, and a metal layer, defined as Bsp, classified in G02B 5/0858.
II. Claims 7-17, drawn to a mirror assembly comprising a first mirror; a second mirror; a display device; and a display region with and without the particular mirror details stated above, defined as ABbr, ABsp, classified in A47G 1/04.
3.	The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of particular mirror details of the mirror comprises a glass layer, a dielectric layer, and a metal layer, as evidenced by Claim 7.  The subcombination has separate utility such as a mirror assembly by itself without a second mirror or in other combinations, such as a mirror assembly with a heater, an illumination source…etc..
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
5.	During a telephone conversation with MS. Paige Cappelli on 03/02/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 7-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (GB 2363712).
Bell discloses a mirror assembly comprising a first mirror (12) coupled to a second mirror (15, 16), each having a front surface, a rear surface, a reflectance, and a transmissivity (see figures 2 and 3); a display device (the decorative picture provide in the frame 1, shown in Fig. 2); a window (the opening within the frame) configured to provide a visual of the display device (the decorative picture); and a display region (the region within the frame which display’s the decorative picture) disposed on the front surface of the first mirror, wherein the window is .
8.	Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horsten et al (US 2006/0164725).
Horsten et al  discloses a mirror assembly comprising a first mirror (2, 4, 8) coupled to a second mirror (8’, 16), each having a front surface, a rear surface, a reflectance, and a transmissivity (see figures 1 and 4-6); a display device (5); a window (9) configured to provide a visual of the display device (see figures 1 and 4-6); and a display region (the region within the window which display’s the image) disposed on the front surface of the first mirror (see figures 1 and 4-6), wherein the window is inherently transparent in order to display the image, wherein the window is disposed on one of the first mirror or the second mirror (see figures 1 and 4-6), wherein the display region is positioned outside of a central region of the first mirror (figures 1 and 4-6), wherein the transmissivity of the second mirror (8’, 16) is higher than the transmissivity of the first mirror. Note figures 1 and 4-6 along with the associated description thereof.
9.	Claim(s) 7-10, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frazier (US 10,161,622).
Frazier discloses a mirror assembly comprising a first mirror (104) coupled to a second mirror (102, 103), each having a front surface, a rear surface, a reflectance, and a transmissivity (see figures 1, 2, 4 and 5); a display device (1400, shown in figures 4 and 5); a window (the inherent opening within element 104) configured to provide a visual (“35 MN”) of the display device (see the visual symbols “35 MN”, shown in Fig. 5); and a display region (the region 
wherein the display region is positioned outside of a central region of the first mirror (see Fig. 5), 
wherein the overall reflectance of the second mirror is inherently higher than the reflectance of the first mirror when the visual symbols “35 MN” is displayed on the first mirror, wherein the first and second mirrors  (104, 102) have substantially the same diameter (see figures 2 and 5) and the mirror assembly further comprising a mounting mechanism (109) configured to couple the display device to the second mirror (103). Note figures 1-5 along with the associated description thereof.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horsten et al (US 2006/0164725) in view of Nouchi  et al (US 2007/0146616).
Horsten et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the display device (5) is curved. 
Nouchi et al  teaches is well known to make display devices curved in the same field of endeavor for the purpose of reducing off axis viewing of information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display device of Horsten et al to be curved, as taught by Nouchi et al, in order reduce off axis viewing of displayed information.
s 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horsten et al (US 2006/0164725) in view of Pein (5,267,081)
Horsten et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the first mirror (2, 4, 8) comprises a dielectric layer being disposed between a glass layer and a metal layer, wherein the dielectric layer comprises one or more alternating layers of titanium dioxide and silicon dioxide.
Pein teaches it is well known to use and employ a mirror having a dielectric layer (3a-3b) disposed between a glass layer (1) and a metal layer (2), wherein the dielectric layer comprises one or more alternating layers of titanium dioxide and silicon dioxide (see abstract) in the same field of endeavor for the purpose of reflecting light.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror of Horsten et al  to include a dielectric layer disposed between a glass layer and a metal layer, wherein the dielectric layer comprises one or more alternating layers of titanium dioxide and silicon dioxide, as taught by Pein, in order to similarly reflecting light.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
March 11, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872